[ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.2 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.2 AWARD/CONTRACT 2. CONTRACT RATING PAGE OF PAGES 3. EFFECTIVE DATE 1 (Proc. Inst. Ident.) 78 W81XWH-15-C-0ay 2015 5. ISSUED BY CODE 6. ADMINISTERED BY (If other than Item 5) CODE NO. 4. REQUISITION/PURCHASE REQUEST/PROJECT NO. 0010622458-0-5014 7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, state and zip code) ACELRX PHARMACEUTICALS, INC. -0/MARK FOR 5ZVQ4 FORT DETRICK-USAMMDA FORT DETRICK-USAMMDA 1: [ ] 10 U.S.C. X 2304(c)( ) 15A. ITEM NO. 1 [ ] 41 U.S.C. 253(c)( ) 15B. SUPPLIES/ SERVICES SEE SCHEDULE (X) PART I - THE SCHEDULE SEC. DESCRIPTION 16. TABLE OF CONTENTS PAGE(S) X X A SOLICITATION/ CONTRACT FORM 1 - 2 X B C SUPPLIES OR SERVICES AND PRICES/ COSTS DESCRIPTION/ SPECS./ WORK STATEMENT 3 - 5 X D E PACKAGING AND MARKING X F INSPECTION AND ACCEPTANCE X G DELIVERIES OR PERFORMANCE 20 CONTRACT ADMINISTRATION DATA 21 - 28 X H SPECIAL CONTRACT REQUIREMENTS 6 - 19 29 - 32 33 - 34 17. [ X ] CONTRACTOR'S NEGOTIATED AGREEMENT CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT) OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE document and return 1 copies to issuing office.) Contractor is required to sign this items or perform all the services set forth or otherwise identified above and on any continuation Contractor agrees to furnish and deliver all sheets for the consideration stated herein. The rights and obligations of the parties to this contract shall be subject to and governed by the following documents: (a) this award/contract, (b) the solicitation, if any, and (c) such provisions, representations, certifications, and specifications, as are attached or incorporated by reference herein. (Attachments are listed herein.) 19A. NAME AND TITLE OF SIGNER (Type or print) 19B. NAME OF CONTRACTOR 19C. DATE SIGNED BY (Signature of person authorized to sign) Previous edition is NOT usable See Item 5 8. DELIVERY [ ] FOB ORIGIN [ X ] OTHER ( S ee below) 9. DISCOUNT FOR PROMPT PAYMENT 10. SUBMIT INVOICES ITEM TO THE ADDRESS SHOWN IN: (4 copies unless otherwise specified) Section G 12. PAYMENT WILL BE MADE BY DEFENSE FINANCE AND ACCOUNTING SERVICE DFAS-INDY VP GFEBS 8-3ee Schedule 15C. QUANTITY 15D. UNIT 15E. UNIT PRICE 15F. AMOUNT 15G. TOTAL AMOUNT OF CONTRACT $17,012,744.49 (X) PART II - CONTRACT CLAUSES SEC. DESCRIPTION PAGE(S) PART III – LIST O F DO C UMENTS , EXHIBITS AND O THER ATTACH. X I CONTRACT CLAUSES 35 - 77 X PART IV - REPRESENTATIONS AND INSTRUCTIONS J LIST OF ATTACHMENTS 78 K L REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS INSTRS., CONDS., AND NOTICES TO OFFERORS M EVALUATION FACTORS FOR AWARD 18. [ ] SEALED-BID AWARD (Contractor is not required to sign this document.) 20A. NAME OF CONTRACTING OFFICER BARRY G. SAYER / CONTRACTING OFFICER TEL: (301) 619-2375 EMAIL: barry.g.sayer.civ@mail.mil 20B. UNITED STATES OF AMERICA BY (Signature of Contracting Officer) 20C. DATE SIGNED 11-May-2(15 CFR 700) AUTHORIZED FOR LOCAL REPRODUCTION Prescribed by GSA – FAR (48 CFR) 53.214(a) STANDARD FORM 26 (REV. 5/2011) document is necessary. (Block 18 should be checked only when awarding a sealed-bid contract.) following documents: (a) the Government's solicitation and your bid, and (b) this award/contract. No further contractual to the terms listed above and on any continuation sheets. This award consummates the contract which consists of the including the additions or changes made by you which additions or changes are set forth in full above, is hereby accepted as Your bid on Solicitation Number /s/ Timothy E. Morris CFO 5-8-15 I I I I I I I I I I I I I I I I ~~ -~ Section A - Solicitation/Contract Form ADDITIONAL INFORMATION The Contractor’s final proposal dated 13 February 2015 is herein incorporated by reference. The Contractor’s final proposal (for [ * ] option) dated 16 April 2015 is herein incorporated by reference. Government Property: No Government-furnished property will be used in the performance of this contract. No Contractor-acquired, Government-owned property will be purchased for this contract. All equipment used in the performance of this contract (except where subcontractors are utilized) will be purchased by AcelRx using their own funds. [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Page 2 of 76 Section B - Supplies or Services and Prices ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1 Job Sufentanil NanoTab™ Development COST Continued development of the Sufentanil NanoTab™. FOB: Destination ESTIMATED COST ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $993,000.00. Total funded: $993,000.00. Remainder to be funded: $16,019,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT ACRN AA CIN: GFEBS001062245800003 [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Page 3 of 76 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $6,500,000.00. Total funded: $7,493,000.00. Remainder to be funded: $9,519,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT ACRN AB CIN: GFEBS001062245800004 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $3,490,000.00. Total funded: $10,983,000.00. Remainder to be funded: $6,029,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT ACRN AC CIN: GFEBS001062245800005 [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Page 4 of 76 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT [ * ] Unit $[ * ] $2,240,000.00 OPTION Sufentanil NanoTab™ [ * ] FFP [ * ] initial production [ * ] of [ * ] sufentanil units. $[ * ] per dose/unit. 10 doses/units per box. Delivery shall be completed no later than nine months after exercising this option. Option will be exercised in accordance with FAR 52.217-7. FOB: Destination NET AMT [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Page 5 of 76 Section C - Descriptions and Specifications STATEMENT OF OBJECTIVES (SOO) Statement of Objectives (SOO) United States Army Medical Materiel Development Activity (USAMMDA) Development, Manufacture, and Clinical Testing of a Sublingual Sufentanil Battlefield Pain Management Product in Order to Obtain US Food and Drug Administration (FDA) Approval C.1.0. OVERALL OBJECTIVE C.1.1.General In support of a continuing effort by the US Army Medical Materiel Development Activity (USAMMDA) to develop a fast-acting, easily dispensed sufentanil-based sublingual battlefield pain management product, the Government is seeking to perform Phase 3 clinical trials and Phase 3 manufacturing activities in order to submit a New Drug Application (NDA) to the FDA. C.1.2.Background The Battlefield Pain Management Development Program is focused on developing improved treatment strategies that enable significant advances over the current standard of care in the treatment of pain experienced by Service men and women on the battlefield. The current standard treatment is intramuscular (IM) morphine via a morphine sulfate auto injector. Morphine, while fast acting, has multiple negative side effects associated with use on wounded soldiers who may be experiencing shock due to trauma. Due to morphine’s opioid nature and the depressive effect it has on the respiratory and cardiovascular systems, it has the potential to exacerbate conditions of hypotension. In addition, the delivery method required for the use of morphine, i.e., the intramuscular auto injector, presents the potential for the pooling of morphine in poorly perfused muscles, minimizing the drug’s analgesic effect until such time as the circulation of blood throughout the body is improved. The delay in analgesia may lead to multiple dosing of the patient, ultimately having the effect of a single massive dose of morphine upon bleeding correction and circulatory improvement. USAMMDA has identified a sublingual, sufentanil-based (opioid) pain management that provides rapid onset of analgesia. Sufentanil NanoTabs™, under development by AcelRX Pharmaceuticals, are small, sublingual tablets dispensed from a disposable applicator for the treatment of moderate to severe acute pain in a medically supervised setting and administered by a Health Care Professional. Sufentanil has advantages over other opioids, such as high therapeutic index, no active metabolites, and appropriate duration of action. USAMMDA is seeking to continue efforts started under Grant W81XWH-11-1-0361 in accordance with established production methods and all applicable regulatory guidelines. C.2.0.PERFORMANCE OBJECTIVES The US Army’s goal is to obtain a FDA licensed product that can be procured in the Contiguous United States (CONUS) and deployed to theaters of operation at Role of Care (ROC) 1 (i.e., combat medics at point of injury). In order to achieve this, the US Army has developed the following draft performance thresholds (minimum acceptable value) and objectives (desired value). The draft product performance requirements are shown in Table 1 below. All manufacturing and development efforts shall be executed in pursuit of achieving these performance characteristics. Table 1. Attribute Production Threshold (T)* Production Objective (O)** [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] *Threshold is the required minimum acceptable value. **Objective is the desired performance value. [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Page 6 of 76 C.3.0. TECHNICAL TASKS C.3.1. In compliance with current FDA regulations and guidelines, the Contractor shall undertake efforts to develop, manufacture, and clinically test a sufentanil-based sublingual tablet for the purposes of achieving FDA approval. The Contractor shall develop a product that, at minimum, meets the production threshold values delineated in Table 1 above. The contractor’s facility (or that of its contract manufacturer) and quality management system shall be compliant with the applicable FDA regulations and guidelines. Keeping with the goal of achieving a cGMP, FDA licensed product, associated tasks shall include, but are not limited to , the following: C.3.1.1
